ATTACHMENT TO PTO-90C
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The reply filed on 6/8/22 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): Although applicant elected species Group 2 (Fig 4) and indicated that the claims readable on the elected species are claims 16, 17, 19, 20, 22-24, 26, 27 and 29-31, these claims do not read on the elected species. See also paragraph 3 below. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
As indicated above, applicant elected species Group 2, the species of Fig 4. The Detailed Description of that species is at numbered page  28, first paragraph of the written description. As should be evident no distal packaging abutment section that is configured to abut with a distal container abutment section is mentioned at all in the written description of Fig 4, although the features are described in the written description for other species. Additionally, to the extent Fig 4 itself provides a written description of its features, no distal packaging abutment section configured to abut with a distal container abutment section appears to be described in Fig 4, since no part of the medicament container contacts the packaging at the left side of the figure. 
Claim 16 at lines 13-15 thereof requires that a distal packaging abutment section is configured to abut with a distal container abutment section. As set forth above the feature is not described in the written description of Fig 4. Furthermore at least claims 24 and 27 contain further limitations on the noted features. Applicant’s election of Fig 4 is inconsistent with the claims applicant indicates should be examined pursuant to the election.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418. The examiner can normally be reached Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB K ACKUN/Primary Examiner, Art Unit 3736